El Juez Asociado Sr. Aldrey,
emitió, la opinión del tribunal.
En la Corte Municipal de Coamo se siguen varios pleitos entablados por distintas personas contra la Sucesión de G-u-*183mer sindo Rodríguez' y en trámites de ejecución de las sern tencias en ellos dictadas, uno de los demandados como com-ponente de esa Sucesión, Ramón Rodríguez Camacho, soli-citó del Tribunal de Distrito de Ponce que expidiera un auto de certiorari dirigido al Juez Municipal de Coamo para que, con suspensión de los procedimientos de ejecución remitiera dichos pleitos a fin de ser revisados y que en definitiva anu-lase las sentencias y los procedimientos habidos en ellos a. partir desde la notificación de las demandas al peticionario^ petición que 'fué concedida y en su virtud se expidió el auto, se reclamaron los pleitos y fué suspendido el remate de bie7 nes anunciado para cumplir la sentencia.
Al celebrarse la vista del auto en el Tribunal de Distrito» de Ponce, éste concedió a los demandantes en los pleitos, que intervinieran y la apelación interpuesta por estos interven-tores contra la sentencia que anuló las sentencias del Juez Municipal de Coamo y los procedimientos desde la anota-ción de rebeldía, en adelante, es lo que motiva el presente recurso de apelación en el que sólo han comparecido los. interventores apelantes.
La petición de certiorari se basó sustancialmente en que siendo el peticionario mayor de veinte años y menor de veintey uno no fué provisto de un defensor judicial y en que lá> demanda era defectuosa y no aducía hechos que determinad sen causa de acción, según la opinión de su abogado. ' i
De las demandas iniciales de los procedimientos en- el-Juzgado Municipal de Coamo no aparece que Ramón Rodrív guez Camacho sea menor de edad y si bien en una moción' para que se anularan las sentencias alegó ser menor de edad' y presentó como prueba una partida sacramental de bau-tismo, que fué contradicha por los demandantes con una¡ escritura notarial otorgada por Ramón Rodríguez Camacho, en la que expresa ser mayor de edad, tanto la corte muni-j cipal como luego la de distrito al resolver el certiorari lie-) garon a la conclusión de que no había probado ser un menor> *184de edad y como tal conclusión no es objeto de este recurso, prescindiremos de su consideración.
El. verdadero motivo en que los apelantes fundan este recurso de apelación es el de que el Tribunal de Distrito de Ponce erró al decretar la nulidad de las sentencias. dic-tadas en los .pleitos, por el fundamento de que las dema'ndas no aducían hechos determinantes de causa de acción. Este fué el único motivo que tuvo el tribunal apelado para dictar la sentencia que motiva este recurso.
¿Es el auto de certiorari el recurso adecuado para deci-dir si una demanda es suficiente para sostener una sentencia condenatoria y para anular ésta por insuficiencia de aquélla? Tal es la cuestión fundamental envuelta en este caso.
La materia de certiorari ha sido objeto de muchas deci-siones de este tribunal y en repetidas ocasiones ha resuelto que dicho auto es un recurso extraordinario que no puede utilizarse cuando por apelación se puede corregir el error, a menos que las circunstancias sean tales que de seguirse el recurso ordinario resultara un completo o parcial fracaso de la justicia.
En cuanto a la cuestión plantada en este recurso, en el caso de Arribas v. Corte de Distrito, 9 D. P. R., 486 fué deci-dido expresamente que la suficiencia o insuficiencia de una demanda para sostener una sentencia condenatoria es cues-tión revisable en apelación y no por certiorari; principio que implícitamente se ha declarado también en los casos de Axtmayer v. Aldrey, 14 D. P. R., 643; Mora v. Foote, 16 D. P. R., 19; Hernández v. La Corte de Distrito, 17 D. P. R., 524, y López v. Córdova Dávila, 18 D. P. R., 1.
El único fundamento en que se apoyó el tribunal a quo para entrar en la consideración de la suficiencia de la de-manda fué la doctrina establecida en VI “Ene. of Pleading and Practice, 45, que no es aplicable a este caso porque no dice que una sentencia en rebeldía cuando la demanda no • contiene todas las alegaciones necesarias para constituir *185causa ele acción es revisable por certiorari, sino que lo es por apelación.
De acuerdo pues con la ley y nuestras resoluciones no solamente no es revisable por medio de certiorari la sufi-ciencia de una demanda, si no envuelve una cuestión de juris-dicción, lo que no ocurre en este caso, sino que además el peti-cionario no podía utilizar ese recurso extraordinario porque las sentencias del Juez Municipal de Coamo eran apelables para ante el Tribunal de Distrito de Ponce.
Por las razones expuestas el tribunal inferior erró al declarar con lugar la solicitud de certiorari y decretar la nulidad de las sentencias a que aquélla se refiere y la sen-tencia apelada debe ser revocada.
Revocada la sentencia apelada y declarada sin lugar la solicitud de certiorari.
Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados Wolf, del Toro y Hutcbison.